United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2353
                         ___________________________

                           James Coterel; Crystal Naylor

                       lllllllllllllllllllll Plaintiffs - Appellants

                                            v.

             Dorel Juvenile Group, Inc., doing business as Safety 1st

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                      Appeal from United States District Court
                for the Western District of Missouri - Jefferson City
                                  ____________

                            Submitted: February 9, 2016
                                Filed: July 5, 2016
                                 ____________

Before RILEY, Chief Judge, LOKEN and BENTON, Circuit Judges.
                              ____________

RILEY, Chief Judge.

       James Coterel and Crystal Naylor’s (appellants) twenty-three-month-old son,
Jacob Coterel, tragically drowned in a pond after climbing out of his crib and leaving
their home in the middle of the night. The appellants sued Dorel Juvenile Group, Inc.
(Dorel) for wrongful death under Missouri law, alleging product liability and
negligence arising from a doorknob cover Dorel designed and manufactured and the
appellants used. See Mo. Rev. Stat. § 537.080 (wrongful death). After a six-day trial,
a jury unanimously found Dorel was not liable for Jacob’s death. The appellants
moved for a new trial, see Fed. R. Civ. P. 59(a)(1)(A), which the district court1
denied. The appellants appeal, and we affirm.2

I.     BACKGROUND
       In the fall of 2008, the appellants received a doorknob cover, designed and
manufactured by Dorel, as a gift at a baby shower for Jacob. As Jacob got older, the
appellants began to use the doorknob cover on the front door of their home to stop
Jacob from opening the door.3 Months later and a week or two before the accident,
the appellants also installed a chain lock on the front door when Jacob began to get
out of his crib on his own.

        On the night of November 28, 2010, Naylor took Jacob to the emergency room
with a fever. By the time they returned home around midnight, Coterel and Skylin,
the appellants’ daughter, had already gone to bed. Naylor put Jacob to bed in his crib
and spoke with her brother, who was visiting, before going to bed herself. Naylor
testified she locked the tab lock on the doorknob when she went to bed, but forgot to
latch the new chain lock.

      At approximately 6:00 a.m. the next morning, Coterel awoke to find the front
door open and Jacob missing. After a frantic search, he found Jacob floating face


      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
      2
        The district court derived jurisdiction from 28 U.S.C. § 1332(a)(1); our
jurisdiction derives from 28 U.S.C. § 1291.
      3
        The doorknob cover consists of two translucent halves that snap together over
the doorknob. The cover was designed to spin freely unless the user pressed two
flexible pads on the cover simultaneously, thus making it more difficult for a young
child to open the door.

                                         -2-
down in a pond fifty yards away. Efforts to revive Jacob proved unsuccessful, and
he died at the hospital a few hours later. The appellants testified that when they
returned home, they discovered the doorknob cover on the floor in two pieces.

       The Missouri Department of Social Services assigned Deborah Adair to
investigate Jacob’s death. On November 30, 2010, Adair interviewed Coterel and
Naylor about the accident. Adair noted in her written investigation report that Coterel
told her Jacob had learned how to defeat the doorknob cover, which prompted the
appellants to install the chain lock to keep Jacob in the home. At trial, Coterel denied
making that statement, testifying Adair may have “misinterpreted” him. Investigators
concluded Jacob’s death was a tragic accident.

       On October 16, 2013, the appellants sued Dorel for wrongful death based on
theories of product liability and negligence. Dorel answered, asserting, among others,
affirmative defenses of comparative fault and sole cause.4 On February 3, 2015,
about a month before trial, Dorel moved the district court pursuant to Federal Rule
of Civil Procedure 8(c)(2) to treat its comparative-fault defense as a counterclaim for
contribution. The district court denied the motion, indicating by text entry that the
time to bring a counterclaim under the scheduling order had expired.

      Relying on that ruling and Teeter v. Missouri Highway & Transportation
Commission, 891 S.W.2d 817, 819 (Mo. 1995) (en banc), in which the Missouri
Supreme Court decided a defendant could not invoke comparative-fault principles to
reduce its liability “on account of the fault of one of several beneficiaries of a
wrongful death action,” the appellants moved in limine to exclude any reference or




      4
      Under Missouri law, a defendant can argue “the acts of one other than the
defendant were the sole cause of the accident.” Simpson v. Smith, 771 S.W.2d 368,
373 (Mo. Ct. App. 1989).

                                          -3-
argument relating to any comparative fault of the appellants. The district court
granted the motion.

      Before trial, the parties disputed whether evidence of the appellants’ failure to
secure the chain lock and appellants’ prior knowledge of Jacob’s ability to defeat the
doorknob cover was nonetheless relevant to Dorel’s defense. In support of exclusion,
the appellants argued their actions were, at most, contributing causes Dorel could not
raise—not sole cause. The appellants further argued admitting such evidence would
be prejudicial because the verdict form did not provide a mechanism for the jury to
apportion fault. Dorel maintained the evidence was relevant to its sole-cause defense
and central to its ability to controvert the appellants’ product-liability and negligence
claims.

      The district court ruled the evidence admissible and consistently overruled the
appellants’ relevance objections at trial. The district court also overruled the
appellants’ hearsay objection to Adair’s testimony regarding Coterel’s statement that
Jacob knew how to defeat the doorknob cover.

      At trial, the appellants urged the jury to find Dorel “directly caused or directly
contributed to cause” Jacob’s death. The appellants argued the doorknob cover was
defective and unreasonably dangerous under normal use and that Dorel negligently
designed and sold the cover despite test results that showed the cover was defective.

       Dorel strongly denied responsibility for Jacob’s death. Specifically, Dorel
denied the doorknob cover was defective or unreasonably dangerous when used
properly and even questioned whether the door was closed that night and whether the
cover was on the doorknob at all. Dorel emphasized the packaging for the cover
warned it should not be used without adult supervision and use should stop once the
child could defeat it. In closing, Dorel argued neither the appellants nor anyone else
would think a low-cost doorknob cover was a substitute for a lock and the appellants

                                          -4-
simply failed to use the chain lock they actually had been relying upon since learning
Jacob could defeat the doorknob cover.

        On March 10, 2015, the jury unanimously found Dorel was not liable for
Jacob’s death and rendered a general verdict in Dorel’s favor. The district court
entered judgment the next day. On April 7, 2015, the appellants moved for a new
trial, arguing Dorel “presented impermissible and improper evidence during the
course of the trial which tainted the jury’s verdict.” The district court denied the
motion, and the appellants appeal.

II.    DISCUSSION
       The appellants assert the district court erred in admitting evidence Naylor
failed to secure the chain lock the night of Jacob’s death and Coterel knew before that
night that Jacob could defeat the doorknob cover. As the appellants see it, those
evidentiary errors warrant a new trial because they tainted the jury verdict. See Fed.
R. Civ. P. 59(a)(1)(A). We review the district court’s evidentiary rulings and its
denial of a new trial for clear and prejudicial abuse of discretion. See Burris v. Gulf
Underwriters Ins. Co., 787 F.3d 875, 878, 880 (8th Cir. 2015). “[T]he key question
[is] whether a new trial is necessary to prevent a miscarriage of justice.” Hallmark
Cards, Inc. v. Murley, 703 F.3d 456, 462 (8th Cir. 2013). We will not disturb the
jury’s verdict unless the appellants show “the district court clearly abused its
discretion by admitting the evidence” and “the error[s] prejudicially influenced the
outcome of the trial.” Regions Bank v. BMW N. Am., Inc., 406 F.3d 978, 980 (8th
Cir. 2005); see also Fed. R. Civ. P. 61 (explaining “no error in admitting or excluding
evidence . . . is ground for granting a new trial, for setting aside a verdict, or for
vacating, modifying, or otherwise disturbing a judgment or order” unless the error
“affect[s] any party’s substantial rights”).

       The appellants have failed to make that crucial showing. Even if we accept,
for purposes of argument, the appellants’ alleged evidentiary errors, the appellants are

                                          -5-
unable to establish those “error[s] prejudicially influenced the outcome of the trial.”
Regions Bank, 406 F.3d at 980.

       “To determine whether the evidentiary errors discussed above prejudicially
influenced the outcome of the case, we look to the jury’s verdict.” Qualley v.
Clo-Tex Int’l, Inc., 212 F.3d 1123, 1131 (8th Cir. 2000). The verdict form in this
case, which followed the verdict form the appellants’ submitted, simply asked the jury
to determine whether it found in favor of the appellants or Dorel on the appellants’
wrongful-death claim.5 The jury unanimously found for Dorel. “We have no way of
determining from this general verdict why the jury found [Dorel] not liable.” Lovett
ex rel. Lovett v. Union Pac. R.R., 201 F.3d 1074, 1080 (8th Cir. 2000).

      Contrary to the appellants’ assertions, on this record, we cannot “know” the
jury used the challenged evidence for an improper purpose and impermissibly
compared fault in some way when deciding Dorel was not liable for Jacob’s death.
To prevail on their product-liability theory, the appellants had to prove:




      5
          The general verdict form in this case directed the jury to:

      Complete this form by writing in the name required by your verdict.

             On the claim of the Plaintiffs James Coterel and Crystal Naylor
      for the death of Jacob Coterel against defendant Dorel Juvenile Group,
      Inc., we, the undersigned jurors, find in favor of:


               Plaintiffs James Coterel      or        Defendant Dorel
               And Crystal Naylor                      Juvenile Group, Inc.

The jury entered the word “Defendant.” There were no interrogatories or other
findings that might have indicated the basis for the verdict.

                                            -6-
       (1) the defendant sold a product in the course of its business; (2) the
       product was then in a defective condition, unreasonably dangerous when
       put to a reasonably anticipated use; (3) the product was used in a manner
       reasonably anticipated; and (4) the plaintiff was damaged as a direct
       result of such defective condition as existed when the product was sold.

Columbia Mut. Ins. Co. v. Epstein, 239 S.W.3d 667, 671 (Mo. Ct. App. 2007). To
prove negligence, the appellants had “to establish [Dorel] had a duty to protect
[Jacob] from injury, [Dorel] failed to perform that duty, and” Dorel’s failure
proximately caused Jacob’s death. Jarrett v. Jones, 258 S.W.3d 442, 448 (Mo. 2008)
(en banc).

        In finding Dorel was not at fault, the jury, based on the evidence adduced at
trial, reasonably might have found, among other things, “there was no defect or
negligence” or that appellants failed to prove causation or some other element of their
claims. Regions Bank, 406 F.3d at 980. In light of the general verdict in this case,
the appellants are left to guess about the course and content of the jury deliberations
and “can only speculate whether” any alleged evidentiary error actually prejudiced
them. Id. at 980-81. “Speculation, however, is not a sufficient basis for finding [the
appellants’] substantial rights were affected, and we will not set aside the jury’s
verdict in this case.” Id. at 981; see also Lovett, 201 F.3d at 1080.

III.   CONCLUSION
       We affirm.
                  ______________________________




                                         -7-